DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The foreign patent document and the non-patent literature document listed in the IDS filed 8/9/2021 can be found in the parent case IFW (serial No. 16/415,193).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites in line 17 “plurality of second fins under;” but does not recite what the fins are “under”. It is therefore unclear what the limitation’s metes and bounds. Claims 12-16 inherit the deficiencies of claim 11. Appropriate corrections is required.
Claim 17 recites in line 16 :plurality of second fins under;” but does not recite what the fins are “under”. It is therefore unclear what the limitation’s metes and bounds. Claims 18-20 inherit the deficiencies of claim 17. Appropriate corrections is required.
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Xie et al (US 10332803 and Xie hereinafter), discloses a method, comprising: providing a workpiece (100; Fig. 1; col. 8, lines 33-35) including an alternating series of first semiconductor layers (140; col. 8, lines 39-41) and second semiconductor layers (150; col. 8, lines 39-41) disposed directly on a first region (left region) and a second region (middle region) of a semiconductor substrate (110; col. 8, lines 33-35); removing a portion of the alternating series of first and second semiconductor layers over the second region of the workpiece (Fig. 2; col. 9, lines 56-62); forming an epitaxial semiconductor layer (300; Fig. 3; col. 10, lines 1-5) in the second region; recessing the workpiece to form a first fin (130; col. 10, lines 57-67) in the first region and a plurality of second fins (910; Fig. 9; col. 10, lines 57-67) in the second region; forming a first dummy gate stack (comprising 1100 and 1110; Fig. 12; col. 11, lines 20-25) over a first channel region of the first fin and a second dummy gate stack (comprising 1100 and 1110; Fig. 12; col. 11, lines 20-25) over a second channel region of the plurality of second fins; forming first source/drain features (1400/1410; Fig. 11; col. 11, lines 32-35) sandwiching the portion of the first fin and second source/drain features (1420-1430; col. 11, lines 36-40) sandwiching the portion of the plurality of second fins; removing the first and second dummy gate stacks (Figs. 14 and 15; col. 11, lines 55-67 and col. 12, lines 1-49) and removing the first semiconductor layers from the first channel region of the first fin and the epitaxial semiconductor layer from the second channel region of the plurality of second fins (Fig. 15; col. 12, lines 41-59). Xie fails to expressly disclose forming a gate spacer over sidewalls of the first and second dummy gate stacks; recessing the first fin and the plurality of second fins to leave a portion of the first fin under the first dummy gate stack and a portion of the plurality of second fins under the second dummy gate stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813